DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4, 6 – 11 and 13 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not disclose a coupling device for coupling a first vehicle to a second towed vehicle, as claimed, and further comprising:
a rotary cap operatively associated with the at least one locking device and adapted for rotation relative to the coupling body, whereby rotation of the rotary cap causes the at least one locking device to pivot between at least a locked position in which the coupling body is prevented from disengaging from the locking flange of the pillar and an unlocked position in which the coupling device is free to disengage from the locking flange of the pillar, and 
wherein the at least one locking device is a latch having an upper portion configured for engagement with the rotary cap and a lower portion configured for selective locking engagement with the locking flange of the pillar, the latch being pivotably attached to the coupling body for movement between at least the locked position and the unlocked position upon rotation of the rotary cap.  Claims 2 – 4, 6 – 11, 13 and 14 depend from independent claim 1, and therefore, are also allowed.

Regarding claim 15, the prior art does not disclose:  
a rotary cap operatively associated with the at least one locking device and adapted for rotation relative to the coupling body, whereby rotation of the rotary cap causes the at least one locking device to pivot between at least a locked position in which the coupling body is prevented from disengaging from the locking flange of the pillar and an unlocked position in which the coupling device is free to disengage from the locking flange of the pillar, and 
wherein the coupling body is generally annular and has a female inner surface adapted for receiving the pillar therein with a substantially mating fit, and wherein the coupling body comprises a helical resilient member having a first end attached to the rotary cap and a second end attached to the coupling body for biasing the rotary cap in the locked position; whereby the rotary cap is rotatable to the locked position with respect to the coupling body under the influence of the helical resilient member and without user input only when the pillar is fully engaged within the female inner surface of the coupling body.  Claims 16 – 22 depend from independent claim 15, and therefore, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                          

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611